 



Exhibit 10.1
Purchase, Sale and Exploration Agreement
By and Between
Shelby Resources LLC
as Seller
and
Teton Energy Corporation
as Buyer
Dated March 24, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT LIST

     
EXHIBIT A
  Producing Properties
EXHIBIT B
  Undeveloped Properties
EXHIBIT C
  Wells/WI/NRI/Allocated Values
EXHIBIT D
  Material Agreements
EXHIBIT E
  Intentionally Omitted
EXHIBIT F
  Gas Imbalance Schedule
EXHIBIT G
  Preferential Rights and Required Consents
EXHIBIT H
  Pending Litigation
EXHIBIT I
  Notices of Potential Non-Compliance
EXHIBIT J
  List of AFEs and Invoices
EXHIBIT K
  Hedges
EXHIBIT L
  Liens and Encumbrances
EXHIBIT M
  Plugging and Abandonment Obligations
EXHIBIT N
  Assignment, Bill of Sale and Conveyance
EXHIBIT O
  Buyer’s Certificate
EXHIBIT P
  Seller’s Certificate
EXHIBIT Q
  FIRPTA Certificate
EXHIBIT R
  Form of Warrants
EXHIBIT S
  Registration Rights Agreement
EXHIBIT T
  AAPL 1989 Model Form Operating Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 PURCHASE AND SALE
    1  
1.1 Purchase and Sale
    1  
1.2 Excluded Assets
    1  
1.3 Effective Time
    1  
 
       
ARTICLE 2 PURCHASE PRICE
    1  
2.1 Purchase Price
    1  
2.2 Deposit
    1  
2.3 Allocation of the Purchase Price
    1  
2.4 Adjustments to Purchase Price
    1  
A. Settlement Statements
    1  
B. Property Expenses
    1  
C. Effective Time Apportionment of Property Expenses and Revenues
    1  
D. Upward Adjustments
    1  
E. Downward Adjustments
    1  
F. Gas Imbalances
    1  
 
       
ARTICLE 3 BUYER’S INSPECTION
    1  
3.1 Access to the Records
    1  
3.2 Disclaimer
    1  
3.3 Physical Access to the Leases, Lands and Wells
    1  
3.4 Buyer’s Agents
    1  
 
       
ARTICLE 4 TITLE MATTERS
    1  
4.1 Permitted Encumbrances
    1  
4.2 Purchase Price Adjustments for Title Matters
    1  
4.3 Casualty Loss
    1  
4.4 Preferential Rights and Required Consents
    1  
A. Required Consents
    1  
B. Preferential Rights
    1  
C. Exclusive Remedy
    1  
 
       
ARTICLE 5 ENVIRONMENTAL MATTERS
    1  
5.1 Definitions
    1  
5.2 Physical Condition of the Assets
    1  
5.3 Environmental Representations
    1  
5.4 Environmental Liabilities and Obligations
    1  
A. Assumed Environmental Liabilities
    1  
B. Retained Environmental Liabilities
    1  
5.5 Contested Environmental Defects
    1  
5.6 Exclusive Remedies
    1  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 6 SELLER’S REPRESENTATIONS
    1  
6.1 Company Representations
    1  
A. Corporate Representations
    1  
B. Seller
    1  
C. No Violation
    1  
6.2 Authorization and Enforceability
    1  
6.3 Liability for Brokers’ Fees
    1  
6.4 No Bankruptcy
    1  
6.5 Litigation
    1  
6.6 Judgments
    1  
6.7 Compliance with Law
    1  
6.8 Material Agreements
    1  
6.9 Hydrocarbon Sales Contracts
    1  
6.10 Area of Mutual Interest and Other Agreements
    1  
6.11 Imbalance Volumes
    1  
6.12 Property Expenses
    1  
6.13 Leases
    1  
6.14 Receipt of Proceeds
    1  
6.15 Accuracy of Information
    1  
6.16 Permits
    1  
6.17 Outstanding Commitments, AFEs and Invoices
    1  
6.18 Taxes
    1  
6.19 Hedging Arrangements
    1  
6.20 Surface Use Agreements
    1  
6.21 Liens and Encumbrances
    1  
6.22 Plugging and Abandonment Obligations
    1  
 
       
ARTICLE 7 BUYER’S REPRESENTATIONS
    1  
7.1 Corporate Representations
    1  
7.2 Authorization and Enforceability
    1  
7.3 Liability for Brokers’ Fees
    1  
7.4 Litigation
    1  
7.5 Financial Resources
    1  
7.6 Buyer’s Evaluation
    1  
A. Records
    1  
B. Independent Evaluation
    1  
7.7 SEC Filings; Financial Statements
    1  
7.8 Valid Issuance of Teton Shares
    1  
7.9 Capitalization
    1  
 
       
ARTICLE 8 COVENANTS AND AGREEMENTS
    1  
8.1 Covenants and Agreements of Seller
    1  
A. Operations Prior to Closing
    1  
B. Restriction on Operations
    1  
C. Notification of Claims
    1  
D. Existing Relationships
    1  
E. Buyer as Successor Operator
    1  

-ii- 



--------------------------------------------------------------------------------



 



         
8.2 Covenants and Agreements of Buyer
    1  
A. Replacement Bonds and Instruments
    1  
8.3 Confidentiality
    1  
A. Information
    1  
B. Return of Information
    1  
C. Injunctive Relief
    1  
8.4 Notice of Breach
    1  
 
       
ARTICLE 9 TAX MATTERS
    1  
9.1 Apportionment of Tax Liability
    1  
9.2 Tax Reports and Returns
    1  
9.3 Sales Taxes
    1  
9.4 Tax Information
    1  
 
       
ARTICLE 10 CONDITIONS PRECEDENT TO CLOSING
    1  
10.1 Seller’s Conditions Precedent
    1  
10.2 Buyer’s Conditions Precedent
    1  
 
       
ARTICLE 11 RIGHT OF TERMINATION AND ABANDONMENT
    1  
11.1 Termination
    1  
11.2 Liabilities Upon Termination
    1  
A. Buyer’s Breach
    1  
B. Seller’s Breach
    1  
 
       
ARTICLE 12 CLOSING
    1  
12.1 Date of Closing
    1  
12.2 Place of Closing
    1  
12.3 Closing Obligations
    1  
 
       
ARTICLE 13 POST-CLOSING OBLIGATIONS
    1  
13.1 Post-Closing Adjustments
    1  
A. Final Settlement Statement
    1  
B. Dispute Resolution
    1  
13.2 Records
    1  
13.3 Further Assurances
    1  
 
       
ARTICLE 14 ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
    1  
14.1 Buyer’s Assumption of Liabilities and Obligations
    1  
14.2 Seller’s Retention of Liabilities and Obligations
    1  
14.3 Suspended Funds
    1  
14.4 Proceeds and Invoices for Property Expenses Received After the Settlement
Date
    1  
B. Property Expenses
    1  
14.5 Indemnification
    1  
A. Survival; Termination of Indemnification
    1  
B. Indemnification Provisions for Buyer’s Benefit
    1  

-iii- 



--------------------------------------------------------------------------------



 



         
C. Indemnification Provisions for Seller’s Benefit
    1  
D. Exclusive Remedy
    1  
14.6 Indemnification Procedure
    1  
14.7 Dispute Resolution
    1  
 
       
ARTICLE 15 FUTURE OPERATIONS
    1  
15.1 Joint Operations
    1  
15.2 Area of Mutual Interest
    1  
 
       
ARTICLE 16 MISCELLANEOUS
    1  
16.1 Expenses
    1  
16.2 Notices
    1  
16.3 Amendments/Waiver
    1  
16.4 Assignment
    1  
16.5 Announcements
    1  
16.6 Counterparts/Fax Signatures
    1  
16.7 Governing Law
    1  
16.8 Entire Agreement
    1  
16.9 Knowledge
    1  
16.10 Binding Effect
    1  
16.11 Survival
    1  
16.12 Limitation on Damages
    1  
16.13 No Third-Party Beneficiaries
    1  
16.14 Condition Precedent
    1  
16.15 References, Titles and Construction
    1  

-iv- 



--------------------------------------------------------------------------------



 



PURCHASE, SALE AND EXPLORATION AGREEMENT
     This Purchase, Sale and Exploration Agreement (this “Agreement”), dated
March 24, 2008 (“Execution Date”), is by and between Shelby Resources LLC, a
Colorado limited liability company, 1658 Cole Boulevard, Suite 205, Lakewood, CO
80401 (“Shelby” or “Seller”) and Teton Energy Corporation, a Delaware
corporation, 410 17th Street, Suite 1850, Denver, CO 80202 (“Teton” or “Buyer”).
The transaction contemplated by this Agreement may be referred to as the
“Transaction.” Seller and Buyer may be referred to individually as a “Party” or
collectively as the “Parties.”
RECITALS
     A. Seller owns and desires to sell all of its interests in certain oil and
gas properties located in Barber, Barton, Ellis, Graham, Rooks, Rush and
Stafford Counties, Kansas, and 60% of its interest in certain other lands, all
as more particularly described in Article 1 and Exhibits A and B.
     B. Buyer desires to purchase Seller’s interest in the assets referenced in
Paragraph A above pursuant to the terms of this Agreement.
     C. To accomplish the foregoing, the Parties wish to enter into this
Agreement.
AGREEMENT
     In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
ARTICLE 1
PURCHASE AND SALE
     1.1 Purchase and Sale. Seller agrees to sell and Buyer agrees to purchase
(i) all of Seller’s right, title and interest in the properties described on
Exhibits A and C (“Producing Properties”) and (ii) an undivided sixty percent
(60%) of Seller’s right, title, and interest in the properties described on
Exhibit B (“Undeveloped Properties”), all pursuant to the terms of this
Agreement, including Seller’s right, title and interest in the following
(collectively, the “Assets”):
     A. The oil, gas and/or mineral leases and fee mineral interests
specifically described in Exhibits A and B (the “Leases”), including without
limitation all leasehold estates and interests, all royalty, overriding royalty,
production payment, reversionary, net profit, contractual working interests and
other similar rights and estates therein, the lands described in Exhibits A and
B (the “Lands”), and the oil, gas and other hydrocarbons (“Hydrocarbons”)
attributable to the Leases or Lands, including all rights in any pooled,
unitized or communitized acreage by virtue of the Lands or Leases being a part
thereof and all Hydrocarbons produced from the pool or unit allocated to any
such Lands or Leases;

 



--------------------------------------------------------------------------------



 



     B. The wells specifically described in Exhibit C (the “Wells”), together
with all other oil and gas wells and all water, injection and disposal wells on
the Lands or on lands pooled, communitized or unitized therewith, and all
personal property, equipment, fixtures, improvements, permits, water discharge
permits, rights-of-way and easements located on the Lands or used in connection
with the production, gathering, treatment, processing, storing, transportation,
sale or disposal of Hydrocarbons or water produced from the properties and
interests described in Section 1.1 A.;
     C. The unitization, pooling and communitization agreements, declarations
and orders, and the units created thereby, all operating agreements and unit
operating agreements and all other such agreements relating to the properties
and interests described in Sections 1.1 A. and B. and to the production of
Hydrocarbons, if any, attributable to said properties and interests, including
those which are described in Exhibit D;
     D. All existing and effective sales, purchase, exchange, gathering and
service agreements and other contracts, agreements and instruments which relate,
and only insofar as they relate, to the properties and interests described in
Sections 1.1 A. through C.;
     E. All original files, records and data, including without limitation lease
and well files, logs, seismic data, abstracts, title reports, memoranda and
opinions, relating to the items described in Sections 1.1 A. through 1.1 D.
maintained by Seller, but excluding Seller’s (i)  company files, financial
records, and tax related records (including income tax returns and files related
thereto) to the extent not relevant to the Assets and (ii) records and data to
the extent transfer thereof is prohibited by unaffiliated third party
contractual restrictions on transfer or protected by Seller’s attorney-client
privilege. To the extent that any of the Records contain interpretations of
Seller, Buyer agrees to rely on such interpretations at its own risk.
     1.2 Excluded Assets. Seller is selling its interest in the Assets, but is
not selling and is retaining its interest in and to the Excluded Assets. As used
herein, the term “Excluded Assets” refers to all of Seller’s right, title, and
interest in and to the following:
          A. All of Seller’s (i) company files, financial records, and tax
related records (including income tax returns and files related thereto), to the
extent not relevant to the Assets and (ii) records and data to the extent
transfer thereof is prohibited by unaffiliated third party contractual
restrictions on transfer or protected by Seller’s attorney-client privilege;
          B. Any Asset excluded from this Agreement pursuant to Section 4.4 of
this Agreement; and
          C. An undivided forty percent (40%) of Seller’s right, title and
interest in the Undeveloped Properties.
     1.3 Effective Time. The purchase and sale of the Assets shall be effective
as of March 1, 2008, at 12:01 a.m. local time at the location of the Assets (the
“Effective Time”).
ARTICLE 2
PURCHASE PRICE
     2.1 Purchase Price. The purchase price (“Purchase Price”) for the Assets
shall be:

-2-



--------------------------------------------------------------------------------



 



     A. $27,780,683.00 in cash (“Cash Portion”), as adjusted pursuant to
Section 2.4 and Section 13.1;
     B. A number of shares of Teton’s common stock, par value $0.001, (“Common
Stock”) with a value of $10,437,814.00. The number of shares of Common Stock to
be delivered as part of the Purchase Price will be determined by dividing (i)
$10,437,814.00 by (ii) the average closing trading price of the Common Stock (as
adjusted for stock splits, stock combinations or any similar adjustments prior
to the Closing Date) for the period from and including February 25, 2008 to and
including the second trading day before the Closing Date (as defined below) (the
“Initial Issue Price”), with the resulting quotient being rounded up to the
nearest whole number of shares of Common Stock; and
     C. Warrants to acquire an additional 490,499 shares of Common Stock (as
adjusted for stock splits, stock combination or any similar adjustments prior to
the Closing Date) with an exercise price of $6.00 per share (“Warrants”) and an
expiration date two years from the Closing Date.
     2.2 Deposit. Buyer has segregated the amount of $1,000,000.00 (the
“Deposit”) in a separate bank account (the “Segregated Account”), to be
distributed by Buyer as set forth in Articles 11 and 12 of this Agreement.
     2.3 Allocation of the Purchase Price. Buyer and Seller have allocated the
Purchase Price among the Assets as set forth on Exhibit C. The value so
allocated to a particular Asset may be referred to as the “Allocated Value” for
that Asset. The undeveloped locations specifically described on Exhibit C shall
be included in the term “Assets.”
     2.4 Adjustments to Purchase Price. All adjustments to the Cash Portion of
the Purchase Price shall be made (i) according to the factors described in this
Section 2.4, (ii) in accordance with generally accepted accounting principles as
consistently applied in the oil and gas industry, and (iii) without duplication.
          A. Settlement Statements. The Cash Portion of the Purchase Price shall
be adjusted at Closing pursuant to a preliminary settlement statement (the
“Preliminary Settlement Statement”) prepared by Seller and submitted to Buyer on
or before five business days prior to Closing for Buyer’s comment and review.
The Preliminary Settlement Statement shall set forth all adjustments to the Cash
Portion of the Purchase Price, the Closing Amount resulting from such
adjustments and all associated calculations. The term “Closing Amount” means the
Cash Portion of the Purchase Price, as adjusted as provided in this Section 2.4,
using reasonable estimates as agreed to by the Parties if actual numbers are not
available. After Closing, the Cash Portion of the Purchase Price shall be
further adjusted pursuant to the Final Settlement Statement (as defined below)
delivered pursuant to Section 13.1.
          B. Property Expenses. For the purposes of this Agreement, the term
“Property Expenses” shall mean all capital expenses, joint interest billings,
lease operating expenses, royalties, overriding royalties, Taxes (as defined and
apportioned as of the Effective Time pursuant to Article 9), drilling expenses,
workover expenses, geological, geophysical and any other exploration or
development expenditures chargeable under applicable operating agreements or
other agreements consistent with the standards established by the Council of

-3-



--------------------------------------------------------------------------------



 



Petroleum Accountant Societies of North America that are attributable to the
maintenance and operation of the Assets during the period in question.
          C. Effective Time Apportionment of Property Expenses and Revenues.
     Buyer and Seller agree that all revenues, costs and expenses (both
operating and capital), including Property Expenses arising from the Assets will
be apportioned between Buyer and Seller as of the Effective Time. Accordingly,
(i) Seller shall be entitled to any production revenues or other amounts
realized from or accruing to the Assets attributable to the period of time
before the Effective Time, and shall be liable for the payment of all costs and
expenses, including Property Expenses, royalties, overriding royalties, lease
rental and maintenance costs and leasehold payments attributable to the Assets
for the period of time before the Effective Time (but subject to the limitations
set forth in Section 14.2); and (ii) Buyer shall be entitled to any production
revenues or other amounts realized from and accruing to the Assets attributable
to the period of time after the Effective Time, and shall be liable for the
payment of all costs and expenses, including Property Expenses, royalties,
overriding royalties, lease rental and maintenance costs and leasehold payments
attributable to the Assets for the period of time after the Effective Time
(subject to the provisions of Section 14.2).
          D. Upward Adjustments. The Cash Portion of the Purchase Price, and
therefore the Purchase Price, each shall be adjusted upward by the following:
               1. An amount equal to all proceeds, receivables and other assets
(net of royalty and Taxes not otherwise accounted for hereunder) received and
retained by Buyer from the sale of all Hydrocarbons produced from, credited to
or arising from the Assets prior to the Effective Time;
               2. An amount equal to all direct and actual expenses attributable
to the Assets, including, without limitation, the Property Expenses, incurred
and paid by Seller that are attributable to the period after the Effective Time;
               3. To the extent not covered in the preceding paragraph, an
amount equal to all prepaid expenses attributable to the Assets after the
Effective Time that were paid by or on behalf of Seller, including without
limitation, prepaid drilling and/or completion costs and prepaid utility
charges;
               4. An amount equal to the value (net of applicable Taxes) of
Seller’s share of all oil in storage tanks above the load line and gas through
the meters on the pipeline at the Effective Time to be calculated as follows:
The value shall be the product of (i) the volume in each storage tank
(attributable to Seller’s interest) as of the Effective Time as shown by the
actual gauging reports or gas through the meters on the pipeline (attributable
to Seller’s interest) as of the Effective Time, multiplied by (ii) the EDQ price
posted by Plains Marketing LP for March 2008 production together with any bonus
provided for under Seller’s contract with Plains Marketing LP; provided,
however, that the adjustment contemplated by this subsection shall be made only
to the extent that Seller does not receive and retain the proceeds, or portion
thereof, attributable to the pre-Effective Time merchantable oil in the storage
tanks above the load line or gas through the meters on the pipeline; and

-4-



--------------------------------------------------------------------------------



 



               5. Any other amount agreed to by Buyer and Seller.
          E. Downward Adjustments. The Cash Portion of the Purchase Price, and
therefore the Purchase Price, each shall be adjusted downward by the following:
               1. An amount equal to all proceeds (net of royalty and Taxes not
otherwise accounted for hereunder) received and retained by Seller that are
attributable to production from the Assets after the Effective Time;
               2. The amount of all direct and actual expenses attributable to
the Assets, including, without limitation, the Property Expenses, that
(i) remain unpaid by Seller and are assumed by Buyer, or (ii) have been paid by
Buyer, in each case that are attributable to the period prior to the Effective
Time;
               3. An amount equal to adjustments for Casualty Losses and
Exclusion Adjustments, and other adjustments as set forth in this Agreement; and
               4. Any other amount agreed to by Buyer and Seller.
          F. Gas Imbalances. In addition to the foregoing, the Cash Portion of
the Purchase Price shall be adjusted downward or upward, as appropriate, by an
amount equal to $8.00 per MCF for the well and pipeline gas imbalances existing
as of the Effective Time, as further outlined on Exhibit F (the “Gas Imbalance
Schedule”). The Cash Portion of the Purchase Price, and therefore the Purchase
Price, each shall be adjusted in the Preliminary Settlement Statement with
respect to the imbalance volumes.
ARTICLE 3
BUYER’S INSPECTION
     3.1 Access to the Records. Prior to Closing and subject to Section 8.3,
Seller will make the Records available to Buyer for inspection, copying, and
review at Seller’s offices during normal business hours to permit Buyer to
perform its due diligence review. Subject to the consent and cooperation of
third parties, Seller will assist Buyer in Buyer’s efforts to obtain, at Buyer’s
expense, such additional information from such parties as Buyer may reasonably
desire. Buyer may inspect the Records and such additional information only to
the extent it may do so without violating any obligation of confidence or
contractual commitment of Seller to a third party.
     3.2 Disclaimer. Except for the representations contained in this Agreement,
Seller makes no representation of any kind as to the Records or any information
contained therein. Buyer agrees that any conclusions drawn from the Records
shall be the result of its own independent review and judgment. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN THIS AGREEMENT, SELLER
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY OR IMPLIED, AS TO
(i) THE PRESENCE, QUALITY AND QUANTITY OF HYDROCARBON RESERVES (IF ANY)
ATTRIBUTABLE TO THE ASSETS, INCLUDING WITHOUT LIMITATION SEISMIC DATA AND
SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF; (ii) THE ABILITY OF THE
ASSETS TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT

-5-



--------------------------------------------------------------------------------



 



LIMITATION PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES;
(iii) ALLOWABLES OR OTHER REGULATORY MATTERS; (iv) THE PRESENT OR FUTURE VALUE
OF THE ANTICIPATED INCOME, COSTS OR PROFITS, IF ANY, TO BE DERIVED FROM THE
ASSETS; (v) THE ENVIRONMENTAL CONDITION OF THE ASSETS; (vi) ANY PROJECTIONS AS
TO EVENTS THAT COULD OR COULD NOT OCCUR; and (vii) THE TAX ATTRIBUTES OF ANY
ASSET. Buyer agrees that it has, or by Closing will have, made its own
independent investigation, analysis and evaluation of the Assets and the
Transaction, including Buyer’s own estimate and appraisal of the extent and
value of Seller’s Hydrocarbon reserves attributable to the Assets.
     3.3 Physical Access to the Leases, Lands and Wells. Upon reasonable notice
and during normal business hours, Seller agrees to grant Buyer physical access
to the Leases, Lands and Wells to allow Buyer to conduct, at Buyer’s sole risk
and expense, on-site inspections and environmental assessments of the Leases,
Lands and Wells. In connection with any such on-site inspections and
assessments, Buyer agrees not to interfere with the normal operation of the
Leases and Wells and agrees to comply with all operational and safety
requirements of the operators of the Wells. If Buyer or its agents prepares an
environmental assessment of any Lease, Lands or Well, Buyer agrees to keep such
assessment confidential and to furnish copies thereof to Seller. Such
information shall be held confidential but may be disclosed to Buyer or Buyer’s
affiliates, attorneys, officers, employees and consultants used in Buyer’s
evaluation of Seller’s properties. Furthermore, Buyer’s obligations of
confidentiality shall not apply to information (i) required to be disclosed by
legal process, order, regulation, or rule, or (ii) available to the public, or
(iii) acquired from third parties not known by Buyer to have confidentiality
obligations to Seller. In connection with granting such access, Buyer represents
that it is adequately insured and waives, releases and agrees to indemnify
Seller, and its managers, directors, officers, members, shareholders, employees,
agents and representatives against all claims for injury to, or death of,
persons or for damage to property arising as a result of any act or omission
committed by Buyer or its employees, agents, contractors or representatives in
conducting Buyer’s on-site inspections and environmental assessments of the
Leases, Lands and Wells or otherwise arising out of such inspections and
assessments. This waiver, release and indemnity by Buyer shall survive
termination of this Agreement.
     3.4 Buyer’s Agents. To the extent that Buyer uses agents to conduct its due
diligence activities, either in Seller’s offices or on the Lands, Buyer agrees
to (i) make such agents aware of the terms and conditions set forth in this
Article 3 and the confidentiality provisions of Article 8, and (ii) ensure that
such agents agree to be bound by the terms of this Article 3 and the
confidentiality provisions of Article 8, and shall be responsible and liable for
the actions of its agents.

-6-



--------------------------------------------------------------------------------



 



ARTICLE 4
TITLE MATTERS
     4.1 Permitted Encumbrances. The term “Permitted Encumbrances” shall mean:
               1. lessors’ royalties, overriding royalties, net profits
interests, production payments, reversionary interests and similar burdens
(payable or in suspense) if the net cumulative effect of such burdens does not
operate to reduce the net revenue interest set forth on Exhibit C (“NRI”);
               2. liens for Taxes, or assessments not yet due and delinquent;
               3. all rights to consent by, required notices to, filings with,
or other actions by federal, state, or local governmental bodies, in connection
with the conveyance of the applicable Asset if the same are customarily obtained
after such conveyance (“Routine Consents”);
               4. rights of reassignment upon the surrender or expiration of any
Lease;
               5. the terms and conditions of the Material Agreements to the
extent such do not decrease the NRI for the affected Asset below that shown on
Exhibit C or increase the working interest set forth in Exhibit C (“WI”) for
such Asset above that shown on Exhibit C without a corresponding proportionate
increase in the NRI for such Asset either as of Closing or at some time
thereafter;
               6. easements, rights-of-way, servitudes, permits, surface leases
and other rights with respect to surface operations, on, over or in respect of
any of the Assets or any restriction on access thereto so long as the same do
not materially interfere with the operation of the affected Asset as has been
conducted in the past and do not materially affect the value thereof;
               7. materialmen’s, mechanics’, operators’ or other similar liens
arising in the ordinary course of business incidental to operation of the Assets
if such liens and charges have not been filed pursuant to law and the time for
filing such liens and charges has expired; and
               8. all other contracts, agreements, instruments, obligations,
defects and irregularities affecting an Asset that individually or in the
aggregate are not such as to materially interfere with the operation, value or
use of the affected Asset or have not prevented Seller from receiving, and
cannot reasonably be expected to prevent Buyer from receiving, the proceeds of
production from the affected Asset.
     4.2 Purchase Price Adjustments for Title Matters.
     Prior to the Execution Date hereof, the Parties have agreed separately in
writing (“Title Agreement”) regarding the disposition of any title defects
pertaining to the Assets other than with respect to (a) the Carmichael Well and
the Carmichael #1 ARB Well and associated Leases located in Section 11, Township
11 South, Range 18 West, Ellis County, Kansas (collectively

-7-



--------------------------------------------------------------------------------



 



“Carmichael Wells”) and (b) the Bartos A Well and associated Leases located in
Section 15, Township 9 South, Range 19 West, Rooks County, Kansas (“Bartos
Well”). Other than as provided in the Title Agreement, Buyer will assume at
Closing (subject to Seller’s special warranty of title contained in the
Assignment, Bill of Sale and Conveyance) the risk of and liability for title
defects affecting any of the Assets other than the Carmichael Well and the
Bartos Well. Buyer shall have until March 1, 2009 in which to advise Seller of
any claim to an interest in the Carmichael Well or the Bartos Well asserted by
either (x) any third party other than Buyer or those third parties reflected in
Seller’s current division orders for such wells or (y) any party reflected in
Seller’s current division orders claiming an interest in such well in an amount
greater than that reflected in Seller’s current division orders (“Title Defect
Notice”). The Title Defect Notice shall be in writing and must describe the
claim asserted by the third party. Seller shall have thirty (30) days from its
receipt of the Title Defect Notice in which to elect either (i) to cure the
claimed title defect to Buyer’s reasonable satisfaction within ninety (90) days
thereafter or (ii) to accept reassignment of the Well (limited to the Carmichael
Well and the Bartos Well) from Buyer. If Seller elects to take reassignment of
the Carmichael Well and/or the Bartos Well, Seller shall pay Buyer the Allocated
Value for the affected Well(s), less all net profits accruing to the affected
Well(s) from and after the Effective Time to the date of reassignment. Buyer
shall reassign to Seller with special warranty of title the entire interests in
the affected Well(s) previously assigned by Seller to Buyer hereunder, and
Seller shall thereafter assume all liability associated with such reassigned
Well(s). The remedy set forth in this Section 4.2 is Buyer’s sole and exclusive
remedy for any claimed title defects in the Assets.
     4.3 Casualty Loss. After the Effective Time and prior to Closing, if a
portion of the Assets is destroyed by fire or other casualty, or is taken or
threatened to be taken in condemnation or under the right of eminent domain,
(with such event being a “Casualty Loss”), Buyer shall purchase the Asset at
Closing for the Allocated Value of the Asset reduced by the estimated cost to
repair or replace such Asset (with equipment of similar utility). At its sole
option, Seller may elect to cure such Casualty Loss. If Seller elects to cure
such Casualty Loss, Seller may replace any personal property that is the subject
of a Casualty Loss with equipment of similar grade and utility and Seller shall
be entitled to keep all associated insurance proceeds, if any. If Seller cures
the Casualty Loss to Buyer’s reasonable satisfaction, Buyer shall purchase the
affected Asset at Closing for the Allocated Value thereof without any Purchase
Price adjustment for such Casualty Loss.
     4.4 Preferential Rights and Required Consents. Other than Routine Consents
and those shown on Exhibit G, there are no preferential rights to purchase the
Assets (“Preferential Rights”) and no consents to the assignment thereof that
are required to be obtained in connection with the consummation of the
Transaction (“Required Consents”). If there are Preferential Rights or Required
Consents, the provisions of this Section shall apply. If either Party discovers
Assets affected by Preferential Rights or Required Consents, Seller shall use
its commercially reasonable efforts to give the notices required in connection
with the Preferential Rights in sufficient time prior to Closing to permit the
lapse of the period of time in which to exercise such Preferential Rights prior
to Closing and shall use its commercially reasonable efforts to obtain such
Required Consents prior to Closing, provided that Seller shall not be required
to expend any funds or make any other type of financial commitment as a
condition to obtaining such Required Consent.

-8-



--------------------------------------------------------------------------------



 



          A. Required Consents. If a Required Consent has not been obtained as
of the Closing, then (i) the portion of the Assets for which such Required
Consent has not been obtained shall not be conveyed at the Closing, (ii) the
Allocated Value for that Asset shall not be paid to Seller, and (iii) Seller
shall use its reasonable efforts to obtain such Required Consent as promptly as
possible following Closing. If a Required Consent has been obtained as of the
Final Settlement Date, Seller shall convey the affected Asset to Buyer effective
as of the Effective Time and Buyer shall pay Seller the Allocated Value of the
affected Asset, reduced by the amount of any net proceeds from the affected
Asset attributable to the period of time after the Effective Time with Seller
retaining such net proceeds attributable to the period of time after the
Effective Time until the affected Asset is assigned, and with Seller bearing all
attendant costs in connection therewith, including Property Expenses, royalties
and overriding royalties, lease rental and maintenance costs and leasehold
payments for the affected Asset accruing during this period of time. If such
Required Consent has not been obtained as of the Settlement Date, the affected
Asset shall be deemed to be an Excluded Asset and Seller shall retain such Asset
and the Purchase Price shall be deemed to be reduced by an amount equal to the
Allocated Value of the particular Asset (with such adjustment being an
“Exclusion Adjustment”). Buyer shall reasonably cooperate with Seller in
obtaining any Required Consent including providing assurances of reasonable
financial conditions, but Buyer shall not be required to expend funds or make
any other type of financial commitments as a condition of obtaining such
consent.
          B. Preferential Rights. 1. If any Preferential Right affecting any
portion of the Assets is exercised and consummated prior to the Closing Date,
that portion of the Assets affected by such Preferential Right shall be deemed
to be Excluded Assets and the Purchase Price shall be adjusted downward by an
amount equal to the Allocated Value of such affected Assets without the
requirement for Buyer to give notice (with such adjustment being an “Exclusion
Adjustment”).
               2. If by Closing, the time frame for the exercise of such
Preferential Rights has not expired and Seller has not received notice of an
intent not to exercise or a waiver of the Preferential Right, that portion of
the Assets affected by such Preferential Right shall be included in the Assets
and assigned to Buyer at Closing. If such Preferential Right is exercised, the
provisions of Section 4.4.B.3 shall apply.
               3. If the affected Asset has been conveyed to Buyer at Closing,
and a Preferential Right affecting the Asset is consummated after Closing, Buyer
agrees to convey such affected Asset to the party exercising such Preferential
Right on the same terms and conditions under which Seller conveyed such Assets
to Buyer and retain all amounts paid by the party exercising such Preferential
Right. In the event of such exercise, Buyer shall prepare, execute and deliver a
form of conveyance of such Asset to such exercising party, such conveyance to be
in form and substance as provided in this Agreement, and Seller agrees to hold
harmless and indemnify Buyer from any and all liabilities and obligations
associated with such conveyed Asset.
          C. Exclusive Remedy. The remedies set forth in this Section 4.4 are
the exclusive remedies under this Agreement for Preferential Rights and Required
Consents.

-9-



--------------------------------------------------------------------------------



 



ARTICLE 5
ENVIRONMENTAL MATTERS
     The provisions of this Article apply only to the environmental matters
associated with the Assets as the result of oil and gas operations on the Lands.
     5.1 Definitions. For the purposes of the Agreement, the following terms
shall have the following meanings:
     “Environmental Defect” means a condition in, on or under an Asset
(including, without limitation, air, land, soil, surface and subsurface strata,
surface water and ground water or sediments) that causes an Asset to be in
violation of an Environmental Law. It is understood and agreed that matters of
an essentially similar nature such as, but not limited to, oil spills, chemical
barrels or equipment containing NORM found at a single site shall be deemed a
single incident or condition. The Parties agree that each Environmental Defect
will be addressed as a single incident or condition, and that Environmental
Defects will not be aggregated on a per condition basis or otherwise (i.e.,
chemical barrels found at all of the Well sites shall not be aggregated, but
instead, shall be evaluated on a site by site basis).
     “Environmental Law” means any law, statute, rule, regulation, code,
ordinance or order issued by any federal, state, or local governmental entity as
of the Execution Date regulating or imposing liability or standards of conduct
concerning protection of the environment or human health and safety or the
release or disposal of waste or hazardous materials.
     “NORM” means naturally occurring radioactive material.
     “Remediation” and “Remediate” mean actions taken, or to take actions, to
correct an Environmental Defect or otherwise required to remediate in compliance
with applicable Environmental Law.
     5.2 Physical Condition of the Assets.
     A. Buyer acknowledges that the Assets have been used for oil and gas
drilling and production operations and possibly for the storage and disposal of
waste materials or hazardous substances related to standard oil field
operations. Physical changes in or under the Assets or adjacent lands may have
occurred as a result of such uses. The Assets also may contain previously
plugged and abandoned wells, buried pipelines, storage tanks and other
equipment, whether or not of a similar nature, the locations of which may not
now be known by Seller or be readily apparent by a physical inspection of the
Assets. Buyer understands that Seller does not have the requisite information
with which to determine the exact nature or condition of the Assets nor the
effect any such use has had on the physical condition of the Assets. Pursuant to
the Safe Drinking Water and Toxic Enforcement Act of 1986, Buyer is hereby
notified and assumes the risk that detectable amounts of chemicals known to
cause cancer, birth defects and other reproductive harm may be found in, on or
around the Assets. Subject to Section 5.4 B, upon consummation of the Closing,
Buyer shall be deemed to have assumed the risk of expense, claim, damage or
liability arising from any such matter referred to in this section, including
without limitation the risk that the Assets may contain waste or contaminants
and that adverse physical conditions, including the presence of waste or
contaminants, may not have been

-10-



--------------------------------------------------------------------------------



 



revealed by Buyer’s investigation. Subject to Section 14.2, consummation of the
Closing shall transfer all responsibility and liability related to the disposal,
spills, waste or contamination from, on or below the Assets from Seller to
Buyer.
     B. In addition, Buyer acknowledges that some oil field production equipment
located on the Assets may contain asbestos and/or NORM. In this regard, Buyer
expressly understands that NORM may affix or attach itself to the inside of
wells, materials and equipment as scale or in other forms, and that wells,
materials and equipment located on the Assets described herein may contain NORM
and that NORM-containing materials may be buried or have been otherwise disposed
of on the Assets. Buyer also expressly understands that special procedures may
be required for the removal and disposal of asbestos and NORM from the Assets
where it may be found, and that, subject to Section 5.4 B, upon consummation of
the Closing, Buyer shall be deemed to have assumed all liability when such
activities are performed.
     5.3 Environmental Representations. With respect to the Assets operated by
Seller, to Seller’s knowledge, Seller has been in material compliance with and
has not been and is not in any material respect in violation of or liable under,
any Environmental Law. With respect to the Assets, Seller has not received any
actual or threatened order, notice or other communication of any actual or
potential violation or failure to comply with any Environmental Law.
     5.4 Environmental Liabilities and Obligations.
          A. Assumed Environmental Liabilities. Subject to Section 5.4 B, Buyer
shall assume and pay, perform, fulfill and discharge and release Seller from all
Losses relating to environmental conditions in, on or under the Assets
attributable to the period of time before and after the Effective Time,
including without limitation any and all liability for (i) ground water
contamination, (ii) NORM, (iii) man-made material fibers, or (iv) the obligation
to plug and abandon all of the wells located on the Lands and reclamation of
existing well sites on the Lands (collectively, the “Assumed Environmental
Liabilities”).
          B. Retained Environmental Liabilities.
     The terms “Retained Environmental Liability” and “Retained Environmental
Liabilities” refer to any Environmental Defects that satisfy all of the terms
and conditions of this Section 5.4 B. Notwithstanding the provisions of
Section 5.4 A above, if Buyer discovers or a third party asserts an
Environmental Defect arising from an act, omission or other event which occurred
prior to the Effective Time and the out-of-pocket cost of resolving such
Environmental Defect, including the cost to Remediate in accordance with
applicable Environmental Law, or damages incurred with respect thereto, exceeds
$10,000.00, Buyer may notify Seller in writing as soon as possible after such
discovery or claim but in no event later than December 31, 2008, to assume such
Environmental Defect relating to such Environmental Defect in accordance with
the terms of this Section 5.4 B. Such written notice shall describe the details
known to Buyer of the Environmental Defect relating to such environmental
liability and Buyer shall concurrently furnish to Seller all information
available to Buyer related to such Environmental Defect. If Buyer timely
notifies Seller of such Environmental Defects on or before December 31, 2008,
then Seller shall retain the risk, cost, expense and liability related to such
Environmental Defect. If Buyer fails to notify Seller in writing of any
Environmental Defect on or before December 31, 2008, Buyer shall have waived and
forfeited Buyer’s right to require Seller to retain the risk,

-11-



--------------------------------------------------------------------------------



 



cost, expense and/or liability relating to such Environmental Defect. With
respect to any Environmental Defect of which Buyer timely notifies Seller,
Seller shall have the option to (i) Remediate such Environmental Defect to
Buyer’s reasonable satisfaction or (ii) reacquire the Asset affected by such
Environmental Defect. If Seller elects to reacquire the affected Asset, Seller
shall pay Buyer the Allocated Value of such Asset (reduced by the amount of net
income, if any, from the affected Asset from the Effective Time to the date of
reassignment) and Buyer shall reassign to Seller with special warranty of title
the entire interests in the affected Asset previously assigned by Seller to
Buyer hereunder, effective as of the Effective Time. Notwithstanding the
provisions of this Section 5.4 B, Seller shall have no obligation under this
Section 5.4 B unless the aggregate cost to Remediate all Environmental Defects
exceeds $500,000.00, which amount is a threshold, not a deductible, and if such
threshold is exceeded, the obligations provided in this Section 5.4 B shall be
from the first dollar.
     5.5 Contested Environmental Defects. If Seller contests the existence of an
Environmental Defect Seller shall notify Buyer in writing within five (5) days
of its receipt of (“Rejection Notice”). The Rejection Notice shall state with
reasonable specificity the basis of the rejection of the Environmental Defect.
Within three business days of receipt of the Rejection Notice, representatives
of Buyer and Seller knowledgeable in environmental matters shall meet and,
either (i) mutually agree to reject the particular Environmental Defect or
(ii) agree on the validity of such Environmental Defect. If the Parties cannot
agree on either options (i) or (ii) in the preceding sentence, the Environmental
Defect subject to the Rejection Notice shall be resolved in accordance with the
arbitration procedures set forth in Section 14.7. If Seller fails to timely
deliver a Rejection Notice, Seller shall be deemed to have accepted the validity
of the Environmental Defect, and shall be deemed to have waived its own option
to contest the Environmental Defect pursuant to this Section.
     5.6 Exclusive Remedies. The rights and remedies granted each Party in this
Article, together with the indemnifications set forth in Article 14, are the
exclusive rights and remedies against the other Party related to any
Environmental Defect or other environmental matters.
ARTICLE 6
SELLER’S REPRESENTATIONS
     The Parties’ agreement with respect to Title Matters and Environmental
Matters is set forth in Articles 4 and 5 respectively, and the provisions of
those Articles set forth Seller’s representations with respect to Title Matters
and Environmental Matters. Seller makes the following representations and
warranties as of the execution of this Agreement and as of Closing:
     6.1 Company Representations.
          A. Corporate Representations. Seller is a Colorado limited liability
company duly organized and validly existing and in good standing under the laws
of the State of Colorado and is qualified to conduct business in the State of
Kansas.
          B. Seller. Seller has all requisite power and authority to own the
Assets, to carry on its business as presently conducted and to execute, deliver,
and perform this Agreement and each other document executed or to be executed by
Seller in connection with the

-12-



--------------------------------------------------------------------------------



 



Transaction. The execution, delivery, and performance by Seller of this
Agreement and each other document executed or to be executed by Seller in
connection with the Transaction and the consummation of the Transaction have
been duly authorized by all necessary company action of Seller.
          C. No Violation. The execution and delivery of this Agreement does not
(i) create a lien or encumbrance on the Assets that will remain in existence
after Closing, (ii) violate or conflict with any provision of the governing
documents of Seller, or any provision of any statute, rule or regulation
applicable to Seller or the Assets or any material lease, contract, agreement,
instrument or obligation to which Seller is a party or by which Seller or the
Assets are bound, or (iii) violate or conflict with any judgment, decree or
order applicable to Seller.
     6.2 Authorization and Enforceability. This Agreement constitutes, and each
other document executed and delivered by Seller in connection with the
Transaction will constitute, Seller’s legal, valid and binding obligation,
enforceable in accordance with its respective terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and other laws for
the protection of creditors and equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
     6.3 Liability for Brokers’ Fees. Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to this
Transaction for which Buyer shall have any responsibility whatsoever.
     6.4 No Bankruptcy. There are no bankruptcy proceedings pending, being
contemplated by or, to the knowledge of Seller, threatened against Seller by any
third party.
     6.5 Litigation. Other than the matters listed in Exhibit H, Seller has not
received a written claim or written demand notice that has not been resolved
that would adversely affect any of the Assets. There are no actions, suits,
ongoing governmental investigations, written governmental inquiries or
proceedings pending or, to the knowledge of Seller, threatened in writing
against Seller or any of the Assets, in any court or by or before any federal,
state, municipal or other governmental agency that relate to any of the Assets,
or that would affect the Seller’s ability to execute and deliver this Agreement
or to consummate this Transaction.
     6.6 Judgments. There are no unsatisfied judgments or injunctions issued by
a court of competent jurisdiction or other governmental agency outstanding
against Seller related to the Assets.
     6.7 Compliance with Law. Other than the matters listed on Exhibit I, Seller
has not received a written notice of a material violation of any statute, law,
ordinance, regulation, permit, rule or order of any federal, state, tribal or
local government or any other governmental department or agency, or any
judgment, decree or order of any court, applicable to the Assets or operations
on the Assets, which remains uncured.
     6.8 Material Agreements. Exhibit D is a list of all agreements, other than
the Leases, that are material to the ownership and operation of the Assets (the
“Material Agreements”). Seller has made available to Buyer all of the Material
Agreements and Leases in Seller’s

-13-



--------------------------------------------------------------------------------



 



possession. Seller has not received and has not given written notice of any
material default under any of the Material Agreements that remains uncured.
     6.9 Hydrocarbon Sales Contracts. Except as set forth on Exhibit D, no
Hydrocarbons from the Assets are subject to a sales contract (other than
division orders or spot sales agreements terminable on no more than 30 days
notice) and no person has any call upon, option to purchase or similar rights
with respect to the production from the Assets. Proceeds from the sale of oil,
condensate, and gas from the Assets are being received in all material respects
by Seller in a timely manner and are not being held in suspense for any reason.
     6.10 Area of Mutual Interest and Other Agreements. To Seller’s knowledge,
and except as listed on Exhibit D, no Asset is subject to (or has related to it)
any area of mutual interest agreements or any farm-out or farm-in agreement
under which any party thereto is entitled to receive assignments not yet made,
or could earn additional assignments after the Effective Time.
     6.11 Imbalance Volumes. There do not exist any gas imbalances other than
those listed in Exhibit F (i) which are with gatherers, processors, or
transporters or with co-tenants or working interest owners in a well, unit, or
field, (ii) which are associated with the Assets, and (iii) where Seller has
received a quantity of gas prior to the Effective Time for which Buyer will have
a duty after the Effective Time to deliver an equivalent quantity of gas or pay
a sum of money.
     6.12 Property Expenses. In the ordinary course of business, Seller has paid
all Property Expenses attributable to the Assets as such Property Expenses
become due, and such Property Expenses are being paid in a timely manner before
the same become delinquent, except such Property Expenses as are disputed in
good faith by Seller in a timely manner and for which Seller shall retain
responsibility.
     6.13 Leases. Seller has not received a written notice of termination of any
of the Leases or written notice of material default under the terms of any Lease
that remains uncured.
     6.14 Receipt of Proceeds. Seller is currently receiving payment from all
purchasers of production from the Assets in a timely manner, without suspense or
any indemnity other than the normal division order warranty of title.
     6.15 Accuracy of Information. All Records and other documents relating to
the Assets made available by Seller to Buyer are true and correct copies of
documents contained in Seller’s files. All historical information and data
reflecting volumes of oil and gas production from the Assets, and all historical
lease operating expense, capital cost and revenue information and data,
furnished by Seller to Buyer are true and correct, except for such inaccuracies
as would not have a material adverse effect on the value of the Assets taken as
a whole. The representations and warranties contained in this Section 6.15 shall
not be construed to be representations and warranties with respect to the
accuracy of any estimates, forecasts or conclusions contained in any document.
     6.16 Permits. To Seller’s knowledge, Seller possesses all permits required
to be obtained for conducting its business with respect to the Assets as
presently conducted, and with

-14-



--------------------------------------------------------------------------------



 



respect to each such permit: Seller has not received written notice (i) of any
violations of such permits that remains uncured or (ii) that such permit will
not be renewed.
     6.17 Outstanding Commitments, AFEs and Invoices. Except (i) as currently
reflected in the books and records of Seller and as will be reflected in the
Preliminary Settlement Statement or (ii) as otherwise set forth in Exhibit J,
(a) Seller has incurred no expenses, and has made no commitments to make
expenditures (including any agreements that would obligate Buyer to make
expenditures) in connection with the ownership or operation of the Assets after
the Effective Time, other than with respect to routine operations performed in
the ordinary course of operating the existing wells on the Assets, which
operations are, individually, estimated to cost $25,000.00 or less, net to
Seller’s interest, and (b) no proposals or authorities for expenditures (AFEs)
are currently outstanding (whether made by Seller or by any other party) to
drill additional wells, or to deepen, plug back, or rework existing wells, or to
conduct other operations on the Assets for which consent is required under the
applicable operating or unitization agreement, or to abandon any wells on the
Assets, or to conduct any other operation on the Assets for which the estimated
cost exceeds $25,000.00 net to Seller’s interest.
     6.18 Taxes. All taxes and assessments pertaining to the Leases based on
ownership of the Leases for all taxable periods prior to the taxable period in
which this Agreement is executed have been properly paid. All income taxes and
obligations relating thereto prior to the Effective Time that could reasonably
be expected to result in a lien or other claim against any of the Leases have
been properly paid, unless contested in good-faith by appropriate proceeding.
     6.19 Hedging Arrangements. Except as set forth on Exhibit K, the Leases are
not subject to any gas sales, gathering or transportation contracts which
include provisions for hedging, price risk management or other such financial
arrangements or transactions, which will affect or burden the Leases from and
after the Closing Date.
     6.20 Surface Use Agreements. With the exception of Lease provisions,
including provisions set forth in recorded addendums to Leases, there are no
surface use agreements to which Seller is a party covering any portion of the
Lands with the exception of the surface use agreements described on Exhibit D.
     6.21 Liens and Encumbrances. Except for the burdens and obligations created
by or arising under the Leases and Permitted Encumbrances or as otherwise set
forth on Exhibit L, there are no loan agreements, promissory notes, pledges,
mortgages, guaranties, or liens which were secured by or constitute a lien or
encumbrance on the Assets.
     6.22 Plugging and Abandonment Obligations. With the exception of the wells
identified on Exhibit M, to Seller’s knowledge there are no wells which are
required to be plugged and abandoned at the present time under applicable
governmental laws, rules and regulations or the terms of any Lease or agreement
to which Seller is a party.
ARTICLE 7
BUYER’S REPRESENTATIONS
     Buyer makes the following representations and warranties to Seller as of
the execution of this Agreement and as of Closing:

-15-



--------------------------------------------------------------------------------



 



     7.1 Corporate Representations.
          A. Buyer is a Delaware corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware and its designee,
Teton North America LLC, is duly qualified, or as of Closing will be duly
qualified, to carry on its business in the State of Kansas.
          B. Buyer has or will have all requisite power and authority to own the
Assets after Closing, to carry on its business as presently conducted and to
execute, deliver, and perform this Agreement and each other document executed in
connection with the Transaction. The execution, delivery, and performance by
Buyer of this Agreement and each other document executed by Buyer in connection
with the Transaction, and the consummation of the Transaction, have been duly
authorized by all necessary corporate action of Buyer.
          C. The execution and delivery of this Agreement does not (i) violate
or conflict with any provision of Buyer’s governing documents, or any provision
of any statute, rule or regulation applicable to Buyer or any material lease,
contract, agreement, instrument or obligation to which Buyer is a party or by
which Buyer is bound, or (ii) violate or conflict with any judgment, decree or
order applicable to Buyer.
     7.2 Authorization and Enforceability. This Agreement constitutes, and each
other document executed and delivered by Buyer in connection with the
Transaction will constitute, Buyer’s legal, valid and binding obligation,
enforceable in accordance with their respective terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar laws
for the protection of creditors and equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
     7.3 Liability for Brokers’ Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to this
Transaction for which Seller shall have any responsibility whatsoever.
     7.4 Litigation. There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or, to Buyer’s knowledge, threatened against it before any governmental
authority that impedes or is likely to impede Buyer’s ability to consummate this
Transaction and to assume the liabilities to be assumed by Buyer under this
Agreement, including without limitation, the Assumed Liabilities.
     7.5 Financial Resources. Buyer has, and as of the Closing Date will have,
sufficient cash available or borrowing capacity under its credit facility to pay
in full the Cash Portion of the Purchase Price.
     7.6 Buyer’s Evaluation.
          A. Records. Buyer is experienced and knowledgeable in the oil and gas
business and is aware of its risks. Buyer acknowledges that Seller is making
available to it the Records and the opportunity to examine, to the extent it
deems necessary in its sole discretion, all real property, personal property and
equipment associated with the Assets. Except for the representations of Seller
contained in this Agreement, Buyer acknowledges and agrees that Seller

-16-



--------------------------------------------------------------------------------



 



has not made any representations or warranties, express or implied, written or
oral, as to the accuracy or completeness of the Records or any other information
relating to the Assets furnished or to be furnished to Buyer or its
representatives by or on behalf of Seller, including without limitation any
estimate with respect to the value of the Assets, estimates or any projections
as to reserves and/or events that could or could not occur, future operating
expenses, future workover expenses and future cash flow.
          B. Independent Evaluation. In entering into this Agreement, Buyer
acknowledges and affirms that it has relied and will rely solely on the terms of
this Agreement and upon its independent analysis, evaluation and investigation
of, and judgment with respect to, the business, economic, legal, tax or other
consequences of this Transaction including its own estimate and appraisal of the
extent and value of the petroleum, natural gas and other reserves of the Assets,
the value of the Assets and future operation, maintenance and development costs
associated with the Assets. Except as expressly provided in this Agreement,
Seller shall not have any liability to Buyer or its affiliates, agents,
representatives or employees resulting from any use, authorized or unauthorized,
of the Records or other information relating to the Assets provided by or on
behalf of Seller.
     7.7 SEC Filings; Financial Statements.
     Buyer has filed all forms, reports and documents required to be filed by it
with the Securities and Exchange Commission (the “SEC”) since January 1, 2005
through the date of this Agreement (collectively, the “Buyer SEC Reports”). As
of the respective dates they were filed (and if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing),
the Buyer SEC Reports complied in all material respects with the requirements of
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended, as the case may be. None of the Buyer SEC Reports (including any
financial statements or schedules included or incorporated by reference therein)
filed since January 1, 2005, contained or will contain, as the case may be, when
filed (and, in the case of registration statements and proxy statements, on the
dates of effectiveness and the dates of mailing, respectively) any untrue
statement of a material fact or omitted or omits or will omit, as the case may
be, to state a material fact required to be stated or incorporated by reference
therein or necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading. Each of the
consolidated financial statements (including, in each case, any notes thereto)
contained in the Buyer SEC Reports was prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position of Buyer and its consolidated subsidiaries
as at the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments).
     7.8 Valid Issuance of Teton Shares.
     The shares of Common Stock to be issued pursuant to this Agreement, the
Warrants and the shares of Common Stock to be issued upon the exercise of the
Warrants (assuming the payment of the applicable exercise price therefore) will,
when issued, be duly authorized, validly

-17-



--------------------------------------------------------------------------------



 



issued, fully paid and non-assessable, and issued in compliance with all
applicable federal and state securities laws. The shares of Common Stock to be
issued pursuant to this Agreement, the Warrants and the shares of Common Stock
to be issued upon the exercise of the Warrants will not be subject to any
preemptive rights or similar rights of any holders of any security of Buyer.
     7.9 Capitalization.
     The authorized capital stock of Buyer consists of (i) 250,000,000 shares of
Common Stock, of which 17,810,534 shares of Common Stock were issued and
outstanding as of date of this Agreement, and (ii) 25,000,000 shares of
preferred stock, par value $0.001 per share, none of which shares of preferred
stock have been designated or are issued and outstanding. All issued and
outstanding securities of Buyer have been duly authorized and validly issued and
the outstanding Common Stock is fully paid and non-assessable; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of Buyer.
ARTICLE 8
COVENANTS AND AGREEMENTS
     8.1 Covenants and Agreements of Seller. Seller covenants and agrees with
Buyer with respect to the conduct of Seller’s business between the Execution
Date and the Closing Date as follows:
          A. Operations Prior to Closing. Seller will operate the Assets in a
good and workmanlike manner and consistent with past practices, but Seller will
not have any liability to Buyer for any loss or damage relating to its
operations of the Assets except to the extent directly caused by the gross
negligence or willful misconduct of Seller. Seller agrees to maintain the
insurance now in effect with respect to the Assets through the date of Closing.
Seller shall pay or cause to be paid its proportionate shares of all Property
Expenses incurred in connection with the ownership or operations of the Assets.
Seller will timely notify Buyer of proposed activities and major capital
expenditures that could reasonably be expected to cost in excess of $25,000.00
per activity net to Seller’s interests conducted on the Assets and will keep
Buyer timely informed of all material developments affecting any of the Assets.
          B. Restriction on Operations. Except in the case of an emergency,
Seller will promptly inform Buyer of all requests for commitments to expend
funds in excess of $25,000.00 with respect to the Assets. Without the prior
written consent of Buyer, Seller shall not, except in connection with Seller’s
ordinary course of business:
               1. enter into any new agreements or commitments with respect to
the Assets which extend beyond the Closing;
               2. commit to or incur any expenditures in excess of $25,000.00
(net to Seller’s interest) with respect to any part of the Assets;
               3. make any nonconsent elections with respect to operations
affecting the Assets;
               4. abandon any Well or release (or permit to terminate), or
modify or reduce its rights under all or any portion of any of the Leases;

-18-



--------------------------------------------------------------------------------



 



               5. modify or terminate any of the Material Agreements or waive or
relinquish any right thereunder;
               6. agree to any renegotiated price, take or other terms under
existing gas purchase agreements;
               7. agree to any credit or prepayment arrangement that would
reduce the share of oil or gas deliverable with respect to the Assets following
the Closing;
               8. enter into any agreement or instrument for the sale,
treatment, or transportation of production from the Assets (except for sales
agreements terminable on no more than 30 days’ notice);
               9. create any material gas imbalance affecting the Assets; or
               10. encumber, sell or otherwise dispose of any of the Assets,
other than personal property that is replaced by equivalent property or consumed
in the normal operation of the Assets or sales of Hydrocarbons in the ordinary
course of business.
     For the purposes of obtaining the written consents required in this
Section 8.1, Buyer designates the person set forth in Section 16.2. Such
consents may be obtained in writing in accordance with Section 16.2.
          C. Notification of Claims. Seller shall promptly notify Buyer of any
suit, action or other proceeding before any court or governmental agency of
which Seller receives written notice that relates to the Assets or that would
reasonably be expected, in Seller’s judgment, to result in material impairment
or loss of Seller’s title to any portion of the Assets or the value thereof or
that would reasonably be expected, in Seller’s judgment, to materially hinder or
impede the operation of the Leases, arising or threatened in writing prior to
the Closing.
          D. Existing Relationships. Seller shall not introduce any new method
of management, operation or accounting with respect to the Assets and shall use
all reasonable efforts to preserve its relationships with customers, suppliers,
distributors, contractors, operators, non-operators, royalty owners, and others
having business dealings with it in connection with the Assets.
          E. Buyer as Successor Operator. Seller shall use its commercially
reasonable efforts to obtain sufficient consents of working interest owners
prior to the Closing to cause Buyer to be elected as successor operator of the
Assets currently operated by Seller.
     8.2 Covenants and Agreements of Buyer. Buyer covenants and agrees with
Seller as follows:
          A. Replacement Bonds and Instruments. At Closing or as soon as
practical thereafter, Buyer shall provide replacement instruments for each bond
or similar contingent obligation given by Seller securing its, or its contract
operator’s, obligations relating to the Assets.

-19-



--------------------------------------------------------------------------------



 



     8.3 Confidentiality.
          A. Information. All data and information, whether written or oral,
obtained from Seller in connection with this Transaction, including the Records,
whether obtained by Buyer before or after the execution of this Agreement
(collectively, the “Information”) is deemed by the Parties to be confidential
and proprietary to Seller. From the Closing Date (and until one year from the
Execution Date if Closing should not occur for any reason), except as required
by law or applicable stock exchange rule, Buyer and its officers, agents and
representatives will hold in strict confidence the terms of this Agreement, all
Information, except any Information which: (i) at the time of disclosure to
Buyer by Seller is in the public domain; (ii) after disclosure to Buyer by
Seller becomes part of the public domain by publication or otherwise, except by
breach of this commitment by Buyer; (iii) Buyer can establish by competent proof
was rightfully in Buyer’s possession at the time of disclosure to Buyer by
Seller; (iv) Buyer rightfully receives from third parties free of any obligation
of confidence; or (v) is developed independently by Buyer without the
Information, provided that the person or persons developing the data shall not
have had access to the Information. Upon Closing, the terms set forth in this
Section 8.3 shall fully and finally supersede and replace the terms of that
certain Confidentiality Agreement dated January 22, 2008, by and between Seller
and Buyer.
          B. Return of Information. If this Transaction does not close on or
before the date set for Closing, or such later date as agreed to by the Parties,
Buyer shall (i) upon written request by Seller, return to Seller all copies of
the Information in possession of Buyer obtained pursuant to any provision of
this Agreement; (ii) not utilize or permit utilization of the Information to
compete directly or indirectly with Seller; and (iii) destroy any and all notes,
reports, studies or analyses and all data and information generated by Buyer to
the extent based on or incorporating the Information. The terms of
Sections 8.3.A., B., and C. shall survive termination of this Agreement.
          C. Injunctive Relief. Buyer agrees that Seller will not have an
adequate remedy at law if Buyer violates any of the terms of Sections 8.3 A.
and/or B. In such event, Seller will have the right, in addition to any other it
may have, to obtain injunctive relief to restrain any breach or threatened
breach of the terms of Sections 8.3.A. and/or B., or to obtain specific
enforcement of such terms.
     8.4 Notice of Breach. If either Seller or Buyer develops or possesses
information that leads it to believe that the other Party may have breached a
representation or warranty under this Agreement, that Party shall promptly
inform the other Party of such potential breach so that it may attempt to remedy
or cure such breach prior to Closing.
ARTICLE 9
TAX MATTERS
     9.1 Apportionment of Tax Liability. “Taxes” shall mean all ad valorem,
property, production, excise, net proceeds, severance and all other taxes and
similar obligations assessed against the Assets or based upon or measured by the
ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes. The apportionment of Taxes between
the Parties shall take place as an adjustment to the Purchase Price pursuant to
Section 2.4 in the Preliminary Settlement Statement for Taxes for which
information is available at Closing and pursuant to Section 13.1 in the Final
Settlement Statement for all remaining

-20-



--------------------------------------------------------------------------------



 



Taxes, using estimates of such Taxes if actual numbers are not available.
Notwithstanding the foregoing, the Parties agree that ad valorem taxes assessed
against the Assets for the 2007 tax year shall be paid by Seller in the amount
to be estimated in the Final Settlement Statement (if the actual amount is not
known at that time) pursuant to Section 13.1, and 2/12 of the ad valorem taxes
assessed against the Assets for the 2008 tax year shall be paid by Seller in an
amount to be estimated in the Final Settlement Statement pursuant to
Section 13.1. Seller shall have no further liability for ad valorem taxes
assessed against the Assets beyond that specified in the preceding sentence.
     9.2 Tax Reports and Returns. Seller agrees to file all Tax returns and
reports applicable to the Assets for the period of time prior to the Closing
Date. Buyer agrees to file all Tax returns and reports applicable to the Assets
for the period of time after the Closing Date. The Party not filing any Tax
return or report agrees to provide the Party filing the return or report with
appropriate information which is necessary to file any required Tax reports and
returns related to the Assets.
     9.3 Sales Taxes. Buyer shall be liable for and shall indemnify Seller for
any sales and use taxes, conveyance, transfer and recording fees and real estate
transfer stamps or taxes that may be imposed on any transfer of the Assets
pursuant to this Agreement. If required by applicable law, Seller shall, in
accordance with applicable law, calculate and remit any sales or similar taxes
that are required to be paid as a result of the transfer of the Assets to Buyer
and Buyer shall promptly reimburse Seller therefor. If Seller receives notice
that any sales and/or use taxes are due, Seller shall promptly forward such
notice to Buyer for handling.
     9.4 Tax Information. Within 30 days following the Closing Date, Buyer shall
declare to Seller a proposed allocation of the consideration for the Assets.
Within 30 days thereafter, Seller shall provide Buyer with any proposed changes
to such allocation. Buyer and Seller shall attempt, in good faith, to resolve
any disputes with respect to the proposed allocation within 15 days after
Seller’s delivery of any disputed items. Buyer and Seller agree that they will
each prepare and file an Internal Revenue Service Form 8594 reflecting their
respective allocation of the consideration to be paid by Buyer to Seller
hereunder to the Assets. The parties shall provide each other a completed copy
of their respective Internal Revenue Service Form 8594 with respect to this
transaction prior to filing such form with the Internal Revenue Service.
ARTICLE 10
CONDITIONS PRECEDENT TO CLOSING
     10.1 Seller’s Conditions Precedent. The obligations of Seller at the
Closing are subject, at the option of Seller, to the satisfaction or waiver at
or prior to the Closing of the following conditions precedent:
          A. All representations and warranties of Buyer contained in this
Agreement are true in all material respects (considering this Transaction as a
whole) at and as of the Closing in accordance with their terms as if such
representations and warranties were remade at and as of the Closing. Buyer has
or will have performed and satisfied all covenants and agreements required by
this Agreement to be performed and satisfied by Buyer at or prior to the Closing
in all material respects (except those covenants and agreements that have been
waived by Seller)

-21-



--------------------------------------------------------------------------------



 



and Buyer shall deliver a certificate to Buyer confirming the foregoing (the
“Buyer Officer’s Certificate) and;
          B. No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits this Transaction and that remains in effect at the
time of Closing.
     10.2 Buyer’s Conditions Precedent. The obligations of Buyer at the Closing
are subject, at the option of Buyer, to the satisfaction or waiver at or prior
to the Closing of the following conditions precedent:
          A. All representations and warranties of Seller contained in this
Agreement are true in all material respects (considering the Transaction as a
whole) at and as of the Closing in accordance with their terms as if such
representations were remade at and as of the Closing. Seller has or will have
performed and satisfied all covenants and agreements required by this Agreement
to be performed and satisfied by Seller at or prior to the Closing in all
material respects (except those covenants and agreements that have been waived
by Buyer) and Seller shall deliver a certificate to Buyer confirming the
foregoing (the “Seller Manager’s Certificate”); and
          B. No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits this Transaction and that remains in effect at the
time of Closing.
ARTICLE 11
RIGHT OF TERMINATION AND ABANDONMENT
     11.1 Termination. This Agreement may be terminated in accordance with the
following provisions:
          A. by Seller if the conditions set forth in Section 10.1 are not
satisfied through no fault of Seller, or are not waived by Seller, as of the
Closing Date;
          B. by Buyer if the conditions set forth in Section 10.2 are not
satisfied through no fault of Buyer, or are not waived by Buyer, as of the
Closing Date; or
          C. Upon the mutual written consent of both Seller and Buyer.
     11.2 Liabilities Upon Termination.
          A. Buyer’s Breach. If Closing does not occur because Buyer wrongfully
fails to tender performance at Closing or otherwise breaches this Agreement
prior to Closing, and Seller is ready to close, Buyer shall disburse the Deposit
to Seller, together with interest thereon, and Seller shall also have all other
remedies available to it for Buyer’s wrongful failure to close hereunder.
Buyer’s failure to close shall not be considered wrongful if Buyer has
terminated this Agreement as of right under Section 11.1.
          B. Seller’s Breach. If Closing does not occur because Seller
wrongfully fails to tender performance at Closing or otherwise breaches this
Agreement prior to Closing,

-22-



--------------------------------------------------------------------------------



 



and Buyer is ready and otherwise able to close, Buyer shall be entitled to
desegregate and keep the Deposit, together with interest thereon, immediately,
or Buyer may pursue specific performance, and in any event Buyer shall have all
other remedies available to it for Seller’s wrongful failure to close hereunder.
Seller’s failure to close shall not be considered wrongful if Seller has
terminated this Agreement as of right under Section 11.1.
ARTICLE 12
CLOSING
     12.1 Date of Closing. The “Closing” of this Transaction shall be held on or
before April 25, 2008. The date the Closing actually occurs is called the
“Closing Date.”
     12.2 Place of Closing. The Closing shall be held at the offices of Hogan &
Hartson LLP, 1200 17th Street, Suite 1500, Denver, Colorado, 80202 at 9:00 a.m.
Mountain Time or at such other time and place as Buyer and Seller may agree in
writing.
     12.3 Closing Obligations. At Closing, the following events shall occur,
each being a condition precedent to the others and each being deemed to have
occurred simultaneously with the others:
          A. Seller shall execute, acknowledge and deliver to Buyer’s designee,
Teton North America LLC, an Assignment, Bill of Sale and Conveyance with a
special warranty of title by, through and under Seller in the form attached as
Exhibit N conveying the Assets to Buyer as of the Effective Time.
          B. Seller shall execute, acknowledge and deliver to Buyer, assignments
on the required governmental forms if necessary to convey any of the Assets to
Buyer.
          C. Seller and Buyer shall execute and deliver the Preliminary
Settlement Statement.
          D. Buyer shall deliver the Closing Amount less the amount contained in
the Segregated Account and less the amount to be wired to American National Bank
as provided in Section 12.3 F. below, to the account at the bank designated by
Seller in writing, by wire transfer in immediately available funds, or by such
other method as agreed to by the Parties.
          E. Buyer shall wire the funds in the Segregated Account to Seller.
          F. Buyer shall wire to American National Bank the amount specified in
writing by Seller and such Bank as necessary to fully discharge the mortgages
encumbering any of the Assets.
          G. Seller shall deliver to Buyer a fully executed and acknowledged
release of all mortgages encumbering any of the Assets in sufficient number to
be recorded in each county in which any of the encumbered Assets are located and
all other documents necessary to terminate the security interests and liens
referred to in Exhibit L.
          H. Buyer shall deliver to Seller’s members in the amounts set forth
below certificates for the number of shares of Common Stock calculated in
accordance with Section 2.1

-23-



--------------------------------------------------------------------------------



 



B, and the Parties agree that the certificates delivered at closing shall have
such restrictions as necessary to conform to applicable regulations. 

              Value of Stock Calculated Per Member   Section 2.1 B
James A. Waechter III
  $ 1,445,637  
C. Roxanne Waechter
  $ 1,445,637  
Jay W. Decker
  $ 3,559,817  
Jonathan Linker
  $ 3,559,817  
Chris Gottschalk
  $ 189,968  
Brian Karlin
  $ 189,968  
George Mallon III
  $ 46,970  
Total
  $ 10,437,814  

          I. Buyer shall deliver to Seller the Buyer Officer’s Certificate in
form and substance as set forth in Exhibit O.
          J. Seller shall deliver to Buyer the Seller Manager’s Certificate in
form and substance as set forth in Exhibit P.
          K. Seller shall execute and deliver to Buyer an affidavit of
non-foreign status and no requirement for withholding under Section 1445 of the
Code in the form attached as Exhibit Q.
          L. Seller shall prepare, execute and deliver to Buyer appropriate
letters-in-lieu of transfer orders.
          M. Buyer and Seller shall execute all documents necessary to transfer
operations on the Seller operated Assets to Buyer or Buyer’s designated
operator.
          N. [Intentionally omitted.]
          O. Buyer shall execute and deliver to Seller’s members in the amounts
set forth below Warrant Agreements representing the Warrants, in form and
substance as set forth in Exhibit R. The Warrants may not be exercised until
after the ninetieth (90th) day following the Closing Date.

-24-



--------------------------------------------------------------------------------



 



          Member   Number of Warrants
James A. Waechter III
    67,934  
C. Roxanne Waechter
    67,934  
Jay W. Decker
    167,285  
Jonathan Linker
    167,285  
Chris Gottschalk
    8,927  
Brian Karlin
    8,927  
George Mallon III
    2,207  
Total
    490,499  

          P. Buyer and Seller’s members designated above as the recipients of
the shares of Common Stock pursuant to Section 12.3 H. and the Warrants pursuant
to Section 12.3 O. shall execute and deliver a Registration Rights Agreement,
generally in form and substance as set forth in Exhibit S, and providing that
Seller’s members agree to a six (6) month lock-up restriction on their ability
to sell all securities received under this Agreement; provided, further, that
beginning in the seventh month and for nine (9) months thereafter, Seller’s
members agree to limit any sales, other than privately negotiated block sales,
to no more than 15% of the shares held each month.
          Q. Buyer’s designee, Teton North America LLC, and Seller shall execute
and deliver the JOA (as defined below).
ARTICLE 13
POST-CLOSING OBLIGATIONS
     13.1 Post-Closing Adjustments.
          A. Final Settlement Statement. As soon as practicable after the
Closing, but in no event later than 90 days after Closing, Seller, with
assistance from Buyer, will prepare and deliver to Buyer, in accordance with the
principles set forth in Section 2.4, a final settlement statement (the “Final
Settlement Statement”) setting forth each adjustment to each amount included in
the Preliminary Settlement Statement, showing the calculation of such adjustment
or payment and the resulting final closing amount (the “Final Closing Amount”).
As soon as practicable after receipt of the Final Settlement Statement, but in
no event later than 30 days after Buyer’s receipt of the proposed Final
Settlement Statement, Buyer shall deliver to Seller a written report containing
any changes that Buyer proposes to make to the Final Settlement Statement.
Buyer’s failure to deliver to Seller a written report detailing proposed changes
to the Final Settlement Statement by that date shall be deemed an acceptance by
Buyer of the Final Settlement Statement as submitted by Seller. The Parties
shall in good faith, try to resolve any differences with respect to the changes
proposed by Buyer, if any, no later than 45 days after

-25-



--------------------------------------------------------------------------------



 



Buyer’s receipt of the proposed Final Settlement Statement. The date upon which
such agreement is reached or upon which the Final Closing Amount is established
following submission to binding arbitration shall be herein called the “Final
Settlement Date.” If the Final Closing Amount is more than the Closing Amount,
Buyer shall pay Seller the amount of such difference. If the Final Closing
Amount is less than the Closing Amount, Seller shall pay to Buyer the amount of
such difference. Any payment by Buyer or Seller, as the case may be, shall be
made by wire transfer of immediately available funds within five days of the
Final Settlement Date.
          B. Dispute Resolution. If the Parties are unable to resolve a dispute
as to the Final Closing Amount by 45 days after Buyer’s receipt of Seller’s
proposed Final Settlement Statement, the Parties shall submit the dispute to
determine the Final Closing Amount to binding arbitration to be conducted
pursuant to Section 14.7.
     13.2 Records. Seller shall make the Records available for pick up by Buyer
at Closing to the extent possible, but in any event, within five business days
after Closing. Seller may retain copies of the Records and Seller shall have the
right to review and copy the Records during standard business hours upon
reasonable notice for so long as Buyer retains the Records. Buyer agrees that
the Records will be maintained in compliance with all applicable laws governing
document retention. Buyer will not destroy or otherwise dispose of Records for a
period of six (6) years after Closing, unless Buyer first gives Seller
reasonable notice and an opportunity to copy the Records to be destroyed.
     13.3 Further Assurances. From time to time after Closing, Seller and Buyer
shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to effect the Transaction.
ARTICLE 14
ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
     14.1 Buyer’s Assumption of Liabilities and Obligations. Upon Closing, and
except for Retained Liabilities (as defined below) and subject to Section 14.5,
Buyer shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations with respect to the Assets (it being
understood that the term “Assets” means an undivided sixty percent (60%)
interest in the Undeveloped Properties), including, but not limited to, those
accruing or relating to (i) the owning, developing, exploring, operating or
maintaining of the Assets or the producing, transporting and marketing of
Hydrocarbons from the Assets for the period from and after the Effective Time
unless specifically stated otherwise below, including, without limitation, the
obligations arising under the Material Agreements; (ii) the Assumed
Environmental Liabilities; (iii) the obligation to plug and abandon all Wells
and reclaim all well sites located on the Lands regardless of when the
obligations arose; and (iv) any breach of any representation, warranty, covenant
or agreement of Buyer contained in this Agreement (collectively, the “Assumed
Liabilities”).
     14.2 Seller’s Retention of Liabilities and Obligations. Upon Closing and
subject to Section  14.5, Seller retains all claims, costs, expenses,
liabilities and obligations accruing or relating to (i) the Property Expenses
(other than royalties, overriding royalties and Taxes) arising from or related
to operation of the Assets prior to the Effective Time but only for the period
from

-26-



--------------------------------------------------------------------------------



 



the Effective Time until March 1, 2009 at which time such liabilities become
Assumed Liabilities; (ii) the payment of royalties, overriding royalties and
Taxes attributable to the period of time prior to the Effective Time but only
for the period from the Effective Time through December 31, 2008 at which time
such liabilities become Assumed Liabilities; (iii) the Retained Environmental
Liabilities; (iv) any injury or death to a human being attributable to the
Assets and attributable to the period of time prior to, and including, the
Closing Date; (v) employee-related claims of Seller attributable to the period
of time prior to the Closing Date; and (vi) any breach of any representation,
warranty, covenant or agreement of Seller contained in this Agreement (subject
to the limitations set forth in this Agreement) (collectively, the “Retained
Liabilities”).
     14.3 Suspended Funds. At Closing Seller will transfer to Buyer all funds,
if any, held by Seller in suspense owing to third parties on account of
production from the Assets, together with identification of those funds on a
well-by-well, and owner-by-owner basis, based on the information in Seller’s
files. Buyer shall assume responsibility for the payment thereof to third
parties entitled to the same, to the extent of the funds transferred, and shall
indemnify and hold Seller harmless for claims related to or arising out of
Buyer’s payment, mispayment or failure to make payment of such funds.
     14.4 Proceeds and Invoices for Property Expenses Received After the
Settlement Date. After the Settlement Date, those proceeds attributable to the
Assets received by a Party or invoices received for or Property Expenses paid by
one Party for or on behalf of the other Party with respect to the Assets which
were not already included in the Settlement Statement shall be settled as
follows:
          A. Proceeds. Proceeds received by Buyer with respect to sales of
Hydrocarbons from the Producing Properties produced prior to the Effective Time
shall be remitted or forwarded to Seller. Proceeds received by Seller with
respect to sales of Hydrocarbons from the Producing Properties produced after
the Effective Time shall be forwarded to Buyer.
          B. Property Expenses. Invoices for Property Expenses received by Buyer
that relate to operations on the Assets prior to the Effective Time shall be
forwarded to Seller by Buyer, or if already paid by Buyer, invoiced by Buyer to
Seller, but only if such invoice is received by Seller prior to March 1, 2009.
Invoices for Property Expenses received by Seller that relate to operations on
the Assets after the Effective Time shall be forwarded to Buyer by Seller, or if
already paid by Seller, invoiced by Seller to Buyer.
     14.5 Indemnification.
          A. Survival; Termination of Indemnification. The representations,
warranties, covenants and obligations of the Parties contained in this
Agreement, or any Exhibit hereto, or other certificate or document delivered
pursuant to this Agreement, shall survive the Closing hereunder and continue in
full force and effect, all as set forth below. The obligations to indemnify and
hold harmless any indemnified party pursuant to Sections 14.5 B and 14.5 C shall
terminate when the representation or warranty that is the subject of the
indemnification claim terminates. The representations and warranties contained
in this Agreement shall terminate on the

-27-



--------------------------------------------------------------------------------



 



twelve (12) month anniversary of the Closing Date except (i) the agreements
contain in Section 4.2 (as to title to Bartos and Carmichael Wells) which shall
survive until March 1, 2009; (ii) the representations, warranties and agreements
contained in Article 5 (Environmental Matters) which shall survive as provided
therein through December 31, 2008; (iii) the representations and warranties
contained in Sections 6.1 through 6.6 and Sections 7.1 through 7.9, which shall
survive until the expiration of the applicable statute of limitations;
(iv) Seller’s obligation for pre-Effective Time Property Expenses which shall
terminate March 1, 2009 (other than for royalties and overriding royalties and
Taxes); (v) Seller’s obligation for pre-Effective Time royalties, overriding
royalties and Taxes which shall survive until December 31, 2008; and (vi) any
representation or warranty as to which an Indemnified Party (as defined below)
shall have, before the expiration of the applicable period, made a claim in
accordance with this Section 14.5.
          B. Indemnification Provisions for Buyer’s Benefit. In the event
(i) Seller breaches any of its representations or warranties contained in this
Agreement or (ii) Seller breaches any of its covenants or obligations under this
Agreement (including, but not limited to, its obligations with respect to the
Retained Liabilities in Section 14.2) and in each case provided that Buyer makes
a written claim for indemnification against and to Seller pursuant to
Section 16.2 within any applicable survival period pursuant to Section 14.5 A,
then in each case Seller shall be obligated to indemnify, defend and hold
harmless Buyer and its affiliates, managers, directors, officers, stockholders,
members and employees (collectively, the “Buyer Indemnitees”) from and against
any and all Losses (as defined below) any Buyer Indemnitee may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the breach;
provided, however, that (a) Seller shall not have any obligation to indemnify
the Buyer Indemnitees from and against any Losses resulting from, arising out
of, relating to, in the nature of, or caused by the breach of any representation
or warranty contained in this Agreement until the Buyer Indemnitees have
suffered Losses by reason of all such breaches in excess of a $400,000.00
aggregate deductible (after which point Seller will be obligated only to
indemnify the Buyer Indemnitees from and against further such Losses), and (b)
there will be a $7,500,000.00 aggregate ceiling on the obligation of Seller to
indemnify the Buyer Indemnitees from and against Losses resulting from, arising
out of, relating to, in the nature of, or caused by breaches by Seller of this
Agreement. The term “Losses” shall mean any actual losses, reasonable costs,
reasonable expenses (including court costs, reasonable fees and expenses of
attorneys, technical experts and expert witnesses and the cost of
investigation), liabilities, damages, demands, suits, claims, and sanctions of
every kind and character (including civil fines) arising from, related to or
reasonably incident to matters indemnified against, but excluding any lost or
prospective profits, special, consequential, punitive, exemplary or indirect
damages.
          C. Indemnification Provisions for Seller’s Benefit. In the event
(i) Buyer breaches any of its representations or warranties contained in this
Agreement or (ii) Buyer breaches any of its covenants or obligations under this
Agreement (including, but not limited to, its obligations with respect to the
Assumed Liabilities in Section 14.1), and in each case provided that Seller
makes a written claim for indemnification against and to Buyer pursuant to
Section 16.2 below within any applicable survival period pursuant to
Section 14.5 A, then in each case Buyer shall be obligated to indemnify, defend
and hold harmless Seller and its affiliates, managers, directors, officers,
stockholders, members and employees (collectively the “Seller Indemnitees”) from
and against any and all Losses any Seller Indemnitee may suffer resulting

-28-



--------------------------------------------------------------------------------



 



from, arising out of, relating to, in the nature of, or caused by the breach;
provided, however, that (a) Buyer shall not have any obligation to indemnify the
Seller Indemnitees from and against any Losses resulting from, arising out of,
relating to, in the nature of, or caused by the breach of any representation or
warranty contained in this Agreement until the Seller Indemnitees have suffered
Losses by reason of all such breaches in excess of a $400,000.00 aggregate
deductible (after which point Buyer will be obligated only to indemnify the
Seller Indemnitees from and against further such Losses), and (b) there will be
a $7,500,000.00 aggregate ceiling on the obligation of Buyer to indemnify the
Seller Indemnitees from and against the Losses resulting from, arising out of,
relating to, in the nature of, or caused by breaches by Buyer of this Agreement.
          D. Exclusive Remedy. Except with respect to fraud by or on behalf of
Buyer or Seller, Buyer and Seller acknowledge and agree that the foregoing
indemnification provisions in this Section 14.5 shall be the exclusive remedy of
Buyer and Seller with respect to breaches under this Agreement; provided,
however, that nothing stated in this Section 14.5 shall in any way limit or
foreclose the availability to the Parties of specific performance or other
equitable remedies.
          E. Determination of Adverse Consequences. The Parties shall make
appropriate adjustments for the amount of any tax benefits and insurance
coverage that may be available to any Indemnified Party with respect to an
Indemnification Claim in determining the amount of any Losses and the amounts
payable hereunder for purposes of this Section 14.5. All indemnification
payments under this Section 14.5 shall be deemed adjustments to the Purchase
Price.
     14.6 Indemnification Procedure. The indemnifications contained in this
Agreement shall be implemented as follows:
     A. If any Buyer Indemnitee or Seller Indemnitee (an “Indemnified Party”)
believes that it has suffered or incurred, or will suffer or incur, any Losses
with respect to any matter (an “Indemnification Claim”) which may give rise to a
claim for indemnification under Section 14.5, the Indemnified Party shall
promptly notify the Party or Parties from whom indemnification is being claimed
(the “Indemnifying Party”) in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party thereby is prejudiced.
     B. Any Indemnifying Party will have the right to assume the defense of the
Indemnification Claim with counsel of his, her or its choice reasonably
satisfactory to the Indemnified Party at any time within 30 days after the
Indemnified Party has given written notice to the Indemnifying Party of the
Indemnification Claim; provided, however, that the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Indemnification Claim. Notwithstanding the foregoing, the Indemnifying
Party shall not be entitled, except with the consent of the Indemnified Party,
to take any of the actions referred to the previous sentence unless: (i) the
principal relief sought under the Indemnification Claim shall be monetary in
nature; (ii) the Indemnifying Party shall have expressly agreed in writing that,
as between the Indemnifying Party and the Indemnified Party, the Indemnifying
Party shall be solely obligated to satisfy and discharge such Indemnification
Claim; and (iii) if reasonably

-29-



--------------------------------------------------------------------------------



 



requested to do so by the Indemnified Party, the Indemnifying Party shall have
made reasonably adequate provision to ensure the Indemnified Party of the
financial ability of the Indemnifying Party to satisfy the full amount of any
adverse monetary judgment that may reasonably be expected to result from such
Indemnification Claim.
     C. So long as the Indemnifying Party has assumed and is conducting the
defense of the Indemnification Claim in good faith and in accordance with the
terms of Section 14.6 B (i) the Indemnifying Party will not consent to the entry
of any judgment or enter into any settlement with respect to the Indemnification
Claim without the prior written consent of the Indemnified Party (not to be
unreasonably withheld or delayed), unless the judgment or proposed settlement
involves only the payment of money damages by one or more of the Indemnifying
Parties and does not impose an injunction or other equitable relief upon the
Indemnified Party (in which case the consent of the Indemnified Party shall not
be required), and (ii) the Indemnified Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Indemnification
Claim without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld or delayed).
     D. In the event none of the Indemnifying Parties assumes and conducts the
defense of the Indemnification Claim in accordance with Section 14.6 C, however,
(i) the Indemnified Party may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, the Indemnification Claim
in any manner he, she or it reasonably may deem appropriate (but the Indemnified
Party still shall obtain any consent from any Indemnifying Party in connection
therewith) and (ii) the Indemnifying Parties will remain responsible for any
Losses the Indemnified Party may suffer (including reasonable attorneys fees and
expenses) resulting from, arising out of, relating to, in the nature of, or
caused by the Indemnification Claim to the extent provided in Section 14.5.
     E. Regardless of which party assumes the defense of the Indemnification
Claim, the Parties shall reasonably cooperate with one another in connection
therewith.
     14.7 Dispute Resolution. The Parties agree to resolve all disputes
concerning this Agreement pursuant to the provisions of this Section 14.7.
          A. Mediation
               1. If a dispute arises out of or in connection with this
Agreement or the alleged breach thereof, and if the dispute cannot be settled
through negotiation, the Parties hereby agree to submit all controversies,
claims and matters of difference to mandatory mediation under the Commercial
Mediation Rules of the American Arbitration Association. The party desiring
mediation shall so notify the other party identifying in reasonable detail the
matters to be mediated and the relief sought.
               2. The Parties agree to use a mediator provided by JAMS of
Denver, Colorado. The mediator shall be entitled to a fee commensurate with his
or her fees for professional services requiring similar time and effort. Each
party shall be required to share the cost of the mediator and to bear their own
costs of mediation, irrespective of the total amount of their Membership
Interest. All matters mediated hereunder shall be mediated in Denver, Colorado;
shall be governed by Colorado law, without reference to any choice of law rules;
and

-30-



--------------------------------------------------------------------------------



 



shall be conducted in accordance with the Commercial Mediation Rules of the AAA.
The mediator shall conduct the mediation no later than sixty (60) days after
submission of the matter to mediation. Any agreement reached in the mediation
shall be memorialized in writing and signed by both Parties.
          B. Arbitration. If mediation is unsuccessful, the Parties agree to
submit all Disputes to binding arbitration in Denver, Colorado, such arbitration
to be conducted pursuant to the American Arbitration Association commercial
rules (but need not be administered by the American Arbitration Association).
The arbitration shall be governed by Colorado law and shall be held in Denver,
Colorado. The arbitration shall be before a three-person panel of neutral
arbitrators, consisting of one person picked by each side, and the two
arbitrators so selected picking the third (with the panel so picked being the
“Arbitrators”). Any disputes over the scope of discovery shall be determined by
the Arbitrators. The Arbitrators shall conduct a hearing no later than 60 days
after submission of the matter to arbitration, and the Arbitrators shall render
a written decision within 30 days of the hearing. At the hearing, the Parties
shall present such evidence and witnesses as they may choose, with or without
counsel. Adherence to formal rules of evidence shall not be required but the
Arbitrators shall consider any evidence and testimony that they determine to be
relevant, in accordance with procedures that they determine to be appropriate.
Any award entered in the arbitration shall be made by a written opinion stating
the reasons and basis for the award made and any payment due pursuant to the
arbitration shall be made within 15 days of the decision by the Arbitrators. The
final decision shall be binding on the Parties, final and non-appealable, and
may be filed in a court of competent jurisdiction and may be enforced by any
Party as a final judgment of such court. Each Party shall bear its own costs and
expenses of the arbitration, provided, however, that the costs of employing the
Arbitrators shall be borne 50% by Seller and 50% by Buyer. However, the
Arbitrators may, in their discretion, award fees (including reasonable attorneys
fees) and costs to the prevailing party.
     14.8 Reservation as to Non-Parties.
     Nothing herein is intended to limit or otherwise waive any recourse Buyer
or Seller may have against any non-Party for any obligations or liabilities that
may be incurred with respect to the Assets.
ARTICLE 15
FUTURE OPERATIONS
     15.1 Joint Operations.
     The Parties agree to conduct all operations on the Undeveloped Properties
and any other jointly owned lands within the area of mutual interest discussed
in Section 15.2 below pursuant to the terms of the AAPL 1989 Model
Form Operating Agreement in the form attached as Exhibit T (the “JOA”). The JOA
will name Teton North America LLC as the operator.
     15.2 Area of Mutual Interest.
     Effective as of the Closing Date, the Parties agree to create an area of
mutual interest (“AMI”) comprised of the following lands located in the State of
Kansas:

-31-



--------------------------------------------------------------------------------



 



          A. all of Barton County;
          B. all of Stafford County;
          C. the north half of Barber County;
          D. all of Rooks County;
          E. all of Graham County;
          F. all of Ellis County; and
          G. the north quarter of Rush County.
The AMI shall remain in force and effect as to all lands included within the
AMI, for a period of 30 months commencing March 1, 2008. As used herein, a
renewal or extension of any Lease means any renewal lease, extension or new
lease covering all or any portion of, or any interest in, the area covered by an
expiring lease taken before, or taken or contracted for within one year after,
the expiration of the predecessor lease.
               During the term of the AMI and regarding lands within the area of
the AMI, if any Party (“Acquiring Party”) acquires, renews or extends any oil
and gas lease or any interest therein or acquires any royalties, overriding
royalties, minerals, leased mineral interest or any farmout or other contract
with respect thereto which affects lands lying within the AMI (Oil and Gas
Interests), the Acquiring Party shall, in writing, advise the non-acquiring
Party (“Offeree”) of such acquisition. The notice shall include a copy of all
instruments of acquisition including, without limitation, copies of the leases,
assignments, sub-leases, title reports and run sheets, farmouts or other
contracts affecting the Oil and Gas Interest. The Acquiring Party shall also
enclose an itemized statement of the actual out-of-pocket cost of the
acquisition (“Acquisition Cost”). The Parties shall have the right to
participate in Oil and Gas Interests on the basis of 60% to Buyer and 40% to
Seller. It is the intent of the Parties with respect to the operation of Oil and
Gas Interests within the AMI that Seller shall be primarily responsible for
exploration, land acquisition, and seismic activities, with Buyer to have a
reasonable right of input regarding each of these categories. It is further the
intent of the Parties that Buyer shall consult with Seller as provided under the
terms of the JOA.
               The Offeree shall have a period of 30 days after receipt of the
notice within which to furnish the Acquiring Party written notice of its
election to acquire its proportionate interest in the offered Oil and Gas
Interest. However, if a well in search of oil or gas is being drilled by a third
party within three miles of the offered Oil and Gas Interest, the Offeree shall
have 10 days after hand delivery and personal receipt of the notice within which
to elect to acquire its proportionate interest in the offered Oil and Gas
Interest. In addition thereto, the Acquiring Party shall also furnish the
Offeree with the approximate location of the well then being drilled and the
name of the operator or drilling contractor drilling the well and specifically
advise the Offeree that the Offeree shall have 10 days within which to elect to
acquire an interest in the offered Oil and Gas Interest.
               If the Acquiring Party has not received actual written notice of
election from the Offeree to acquire its proportionate interest within the
30-day or 10-day period, as

-32-



--------------------------------------------------------------------------------



 



applicable, such failure shall constitute an election by the Offeree not to
acquire its interest in the Oil and Gas Interest. Promptly after the time for
the election expires, the Acquiring Party shall invoice the Offeree electing to
acquire an interest with its proportionate share of the Acquisition Cost. The
Offeree shall promptly reimburse the Acquiring Party for its share of the
Acquisition Cost as reflected by the invoice. Upon receipt of such
reimbursement, the Acquiring Party shall execute and deliver an appropriate
assignment to the Offeree of its proportionate interest in the Oil and Gas
Interest, with special warranty of title, reserving no overriding royalty
interest or other burdens other than those existing at the time of the
acquisition by the Acquiring Party.
               If the Oil and Gas Interest covers lands both inside and outside
the AMI, the Acquiring Party must only offer the Oil and Gas Interest inside the
AMI to the Offeree. If both Parties do not acquire their proportionate interest
in the Oil and Gas Interest, the Oil and Gas Interest so acquired shall not be
subject to the terms of this Agreement. If two or more separate Oil and Gas
Interests are included in the same notice, the Offeree shall have a separate
right of election as to each separate Oil and Gas Interest.
ARTICLE 16
MISCELLANEOUS
     16.1 Expenses. All fees, costs and expenses incurred by Buyer or Seller in
negotiating this Agreement or in consummating this Transaction shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.
     16.2 Notices. All notices and communications required or permitted under
this Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been made and the
receiving Party charged with notice when received whether by (i) personal
delivery, (ii) telecopy or facsimile transmission, (iii) mail or (iv) overnight
courier. All notices shall be addressed as follows:
If to Seller:
Shelby Resources LLC
1658 Cole Boulevard, Suite 205
Lakewood, CO 80401
Attention: James A. Waechter III
Telephone: 720-274-4682
Fax: 720 274-4685
with a copy (which shall not constitute notice) to:
Hogan & Hartson LLP
1200 17th Street, Suite 1500
Denver, CO 80202
Attention: Mark Heimlich, Esq.
Telephone: 303-899-7300
Fax: 303-899-7333

-33-



--------------------------------------------------------------------------------



 



If to Buyer:
Teton Energy Corporation
410 17th Street, Suite 1850
Denver, CO 80202
Attention: Mr. Dominic Bazile
Telephone: (303) 565-4600
Fax: (303) 565-4606
     Any Party may, by written notice so delivered to the other Party, change
the address or individual to which delivery shall thereafter be made.
     16.3 Amendments/Waiver. Except for waivers specifically provided for in
this Agreement, this Agreement may not be amended nor any rights hereunder
waived except by an instrument in writing signed by the Party to be charged with
such amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.
     16.4 Assignment. If either Party assigns all or a portion of its rights and
obligations under this Agreement, such Party shall remain responsible for all of
its obligations under this Agreement, including without limitation, its
indemnity obligations. No such assignment or obligation shall increase the
burden on the non-assigning Party or impose any duty on the non-assigning Party
to communicate with or report to any transferee, and the non-assigning Party may
continue to look to the assigning Party for all purposes under this Agreement.
     16.5 Announcements. Seller and Buyer shall consult with each other with
regard to all press releases and other announcements issued after the date of
execution of this Agreement and prior to the Closing Date concerning this
Agreement or this Transaction and, except as may be required by applicable laws
or the applicable rules and regulations of any governmental agency or stock
exchange, Buyer or Seller shall not issue any such press release or other
publicity without the prior written consent of the other Party, which consent
shall not be unreasonably withheld.
     16.6 Counterparts/Fax Signatures. The Parties may execute this Agreement in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one instrument. Facsimile
and PDF signatures are binding.
     16.7 Governing Law. This Agreement and any arbitration or dispute
resolution conducted pursuant hereto shall be construed in accordance with, and
governed by, the laws of the State of Colorado without regard to any conflict of
law provisions thereof.
     16.8 Entire Agreement. This Agreement, together with the Exhibits attached
hereto and the Confidentiality Agreement, constitutes the entire understanding
among the Parties, their respective members, shareholders, officers, directors
and employees with respect to the subject matter hereof, superseding all prior
written or oral negotiations and discussions, and prior agreements and
understandings relating to such subject matter.
     16.9 Knowledge. The “knowledge of a Party” shall mean for purposes of this
Agreement, the actual, conscious knowledge of the Party at the time the
assertion regarding

-34-



--------------------------------------------------------------------------------



 



knowledge is made. If the Party is a corporation, or other entity other than a
natural person, such actual, conscious knowledge must be on the part of an
officer of the corporation or other entity.
     16.10 Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto, and their respective successors and
assigns.
     16.11 Survival. Delivery of the Assignment, Bill of Sale and Conveyance at
the Closing will not constitute a merger of this Agreement with such Assignment,
Bill of Sale and Conveyance.
     16.12 Limitation on Damages. The Parties shall not have any liability to
each other for any lost or prospective profits, special, consequential,
punitive, exemplary or indirect damages arising out of or related to a Party’s
acts or omissions.
     16.13 No Third-Party Beneficiaries. This Agreement is intended to benefit
only the Parties hereto and their respective permitted successors and assigns.
There are no third party beneficiaries to this Agreement.
     16.14 Condition Precedent. A condition precedent to the effectiveness of
this Agreement is signature by both Buyer and Seller. Unless and until both
Buyer and Seller have executed this Agreement, the Agreement will not be legally
binding.
     16.15 References, Titles and Construction. A. All references in this
Agreement to Articles, Sections, Subsections and other subdivisions refer to
corresponding Articles, Sections, Subsections and other subdivisions of this
Agreement unless expressly provided otherwise.
          B. Titles appearing at the beginning of any of such Subdivisions are
for convenience only and shall not constitute part of such Subdivisions and
shall be disregarded in construing the language contained in such Subdivisions.
          C. The words “this Agreement”, “this instrument”, “herein”, “hereof”,
“hereby”, “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.
          D. Words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. Pronouns in masculine,
feminine and neutral genders shall be construed to include any other gender.
          E. Unless the context otherwise requires or unless otherwise provided
herein, the terms defined in this Agreement which refer to a particular
agreement, instrument or document also refer to and include all renewals,
extensions, modifications, amendments or restatements of such agreement,
instrument or document, provided that nothing contained in this subsection shall
be construed to authorize such renewal, extension, modification, amendment or
restatement.
          F. Examples shall not be construed to limit, expressly or by
implication, the matter they illustrate.

-35-



--------------------------------------------------------------------------------



 



          G. The word “or” is not intended to be exclusive and the word
“includes” and its derivatives mean “includes, but is not limited to” and
corresponding derivative expressions.
          H. No consideration shall be given to the fact or presumption that one
party had a greater or lesser hand in drafting this Agreement.
          I. All references herein to “$” or “dollars” shall refer to U.S.
Dollars.
          J. This Agreement shall be null and void and of no effect unless it is
signed by both Parties on or before March 28, 2008.
Remainder Of This Page Intentionally Left Blank.

-36-